Citation Nr: 1821539	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to ionizing radiation, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1987.  The Veteran died in April 2013.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal is now with the RO in Seattle, Washington. 

In the April 2016 substantive appeal, the Appellant requested a Board hearing.  Thereafter, in May 2017, the Appellant withdrew the hearing request.  Accordingly, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e).

This appeal was previously remanded in September 2015 and is now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran died in April 2013 and the immediate cause of death was liver failure due to or as a complication of metastatic esophageal carcinoma; a significant contributing factor to his death was hypotension.  

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The Veteran's metastatic esophageal carcinoma was not shown in service or for many years after service; and, the preponderance of the evidence fails to establish that it is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for esophageal cancer, to include as due to ionizing radiation, for accrued benefits purposes, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant is seeking service connection for the cause of the Veteran's death as well as service connection for esophageal cancer, which is the underlying cause of the Veteran's death.  As the cause of death claim will include a full service connection analysis, the two claims will be addressed simultaneously.

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.

The Veteran was not service-connected for any conditions prior to his death.  However, the Board will consider whether any of the causes of death listed on the Veteran's death certificate or otherwise raised by the record, should have been service connected.  According to the Veteran's death certificate, the immediate cause of death was liver failure due to or as a complication of metastatic esophageal carcinoma; a significant contributing factor to his death was hypotension.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Based on the evidence of record, service connection is not warranted for any disorder listed on the Veteran's death certificate.  Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to the disorders while in service.  Significantly, the Veteran's separation physical examination in December 1987 fails to document any complaints of or observed symptoms related to the disorders.  

Moreover, the post-service evidence does not reflect symptoms related to the disorders until the Veteran's death in 2013.  As a result of the Veteran's death, there is also no testimony provided by him that would serve to suggest a continuity of symptoms of the above disorders since military service.  Therefore, a continuity of symptoms is not shown by the clinical evidence or the statements of the Veteran.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite contentions to the contrary.  

Initially, the Board notes that the cause of death was liver failure due to or as a complication of metastatic esophageal carcinoma, and a significant contributing factor to his death was hypotension.  There is no evidence presented that any of these disorders existed prior to the Veteran's final hospital stay.  

With regards to the Veteran's esophageal cancer, the Appellant has advanced the assertion that the Veteran's cancer is related to his in-service exposure to radiation.  However, the Board does not find this theory to be persuasive.  Specifically, the Veteran's DD214 reflects his specialty as a hull maintenance technician.  Information in the claims file confirms that the Veteran worked as a nuclear power plant component welder.  VA requested a determination as to the extent of the Veteran's radiation exposure during his military service.  The Naval Dosimetry Center concluded that the Veteran's total effective dose of radiation was 0.053 rem.  This information was sent for an opinion to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311 where, based on an opinion from a physician associated with the Under Secretary for Health, concluding that below 5-10 rem of exposure, risks of health effects are either too small to be observed or are nonexistent.  Therefore, it was concluded that it is unlikely that the Veteran's esophageal cancer can be attributed to radiation exposure.  

The Board acknowledges the medical statements provided by the physician who treated the Veteran.  Specifically, the physician commented that "occupational exposure cannot be excluded" and that "it is possible" that the Veteran's cancer was related to radiation.  However, such statements are insufficient for the Board's preponderance of the evidence standard.  Additionally, the Board assigns significantly more probative value to the expert opinion accompanied with a detailed explanation provided by the Naval Dosimetry Center as opposed to a physician who is not as familiar with the characteristics of the Veteran's military radiation exposure.  

The Board notes that there are no treatment records establishing that the Veteran's liver failure or hypotension are related to active duty, nor has any physician asserted that such a relationship exists.  Without any basis to suggest that the Veteran's disorders are related to military service, the Board finds that the weight of the competent evidence does not attribute the esophageal cancer, liver failure, or hypotension to military service despite contentions to the contrary.  

In arriving at these conclusions, the Board has also considered the statements made by the Appellant relating the Veteran's death to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Appellant asserts that the Veteran's exposure to high ultraviolet radiation and gases were hazardous to his health and are a well-known cause of cancer.  To support that statement, she submitted an article discussing the potential carcinogenic effects of electromagnetic fields.  Initially, the Board notes that there is no evidence indicating that the Veteran was exposed to high ultraviolent radiation, gases, or electromagnetic fields during service.  Additionally, the article explicitly states in the discussion that the biological effects described in the report have served mainly to indicate that present biological models are incomplete.  

In this case, however, the Appellant is not competent to provide testimony regarding the etiology of the Veteran's cause of death.  See Jandreau, 492 F.3d at 1377, n.4.  Because the above-listed disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the statements regarding the claimed etiology of the Veteran's cause of death are found to lack competency.

The Board finds that the weight of the competent evidence does not attribute the Veteran's death to military service despite the Appellant's contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

In service connection cases for the cause of death, VA has a duty to notify and reasonably assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to make reasonable efforts to assist a claimant in the development of a cause of death claim.  This duty may include assisting the claimant in the procurement of relevant treatment records and providing a medical opinion when necessary.  38 U.S.C. § 5103A (West 2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records as well as a specialized radiation opinion are associated with the claims file.  

The Board notes that this appeal was remanded in September 2015 in order to obtain a Statement of the Case for the service connection issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was issued in March 2016.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist.  


ORDER

Service connection for esophageal cancer, to include as due to ionizing radiation, for accrued benefits purposes, is denied.

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


